  Case 2:21-cv-12146-SJM-CI ECF No. 6, PageID.12 Filed 09/21/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ARELIOUS REED,
                                                  Case No. 2:21-cv-12146
                     Plaintiff,
                                                  HONORABLE STEPHEN J. MURPHY, III
 v.

 WELLS FARGO BANK, N.A.,

                     Defendant.
                                          /

          ORDER TRANSFERRING CASE TO THE UNITED STATES
      DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

       Plaintiff recently sued Defendant Wells Fargo Bank for several claims that

arose from his participation in Defendant's Guaranteed Automobile Protection

service. See ECF 1, PgID 2–3. Plaintiff appeared to claim that he wanted to opt out

of a class action that was pending in the Central District of California. Id. at 3; see

also Herrera v. Wells Fargo Bank, N.A., No. 8:18-cv-00332. Based on the Court's

initial screening, venue is improper, and the Court will transfer the complaint to the

Central District of California.

       Venue for a civil action in federal court is proper in the "district in which any

defendant resides" or the "district in which a substantial part of the events or

omissions giving rise to the claim occurred." 28 U.S.C. §§ 1391(b)(1)–(2). For venue

purposes, a corporation is a resident in the district where it "is subject to the court's

personal jurisdiction with respect to the civil action in question." Id. § 1391(c)(2).




                                              1
  Case 2:21-cv-12146-SJM-CI ECF No. 6, PageID.13 Filed 09/21/21 Page 2 of 3




      When venue is improper, the Court may, in the interests of justice, transfer

the case to a district where it could have been brought. See id. § 1406(a). To that end,

the Court may sua sponte transfer a case based on improper venue. Carver v. Knox

Cnty., 887 F.2d 1287, 1291 (6th Cir. 1989).

      Here,   the   complaint    alleged   that   Defendant    resides   in   Allentown,

Pennsylvania. ECF 1, PgID 2. But, based on the Court's review of public records, the

information is incorrect; Defendant resides in San Francisco, California. Herrera, No.

8:18-cv-00332, ECF 42, PgID 217 (C.D. Cal. June 13, 2018). San Francisco is in the

Northern District of California. 28 U.S.C. § 84(a).

      Besides Defendant's residence, the interest of justice favors the Central

District of California, which is where most of the relevant events appeared to have

occurred. For one, the Central District is where Defendant bought and serviced the

automobile loans under the Guaranteed Automobile Protection service. Herrera, No.

8:18-cv-00332, ECF 42, PgID 217 (C.D. Cal. June 13, 2018). For another, the Central

District is where Defendant is litigating a class action lawsuit involving the

Guaranteed Automobile Protection service. Herrera, No. 8:18-cv-00332, ECF 1 (C.D.

Cal. Feb. 27, 2018). And no events occurred in the Eastern District of Michigan

because Plaintiff bought the automobile at issue through a Lincoln dealer in Florida.

ECF 1, PgID 3. Because a substantial part of the events that gave rise to the claim

occurred in the Central District of California, not the Eastern District of Michigan,

the Court will, in the interest of justice, exercise its discretion and transfer the case

to that district for further consideration. 28 U.S.C. § 1406(a).



                                           2
  Case 2:21-cv-12146-SJM-CI ECF No. 6, PageID.14 Filed 09/21/21 Page 3 of 3




      The Court's transfer order does not resolve Plaintiff's application to proceed in

forma pauperis. ECF 2.

      WHEREFORE, it is hereby ORDERED that the Clerk of the Court must

TRANSFER the case to the United States District Court for the Central District of

California.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: September 21, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 21, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          3
